Citation Nr: 1335877	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-38 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for musculoligamentous disability of the cervical and thoracic spines.  

2.  Entitlement to a rating in excess of 20 percent for a bony exostosis of the dorsal medial left foot. 


REPRESENTATION

Appellant represented by:	Jaqualin F. Peterson, attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1987 to December 1993.  The appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.
 
In its prior decision and remand of February 2012, the Board noted that the evidence raised the issues of entitlement to service connection for somatic dysfunction/myofascial pain, shortness of breath, lumps on the head secondary to cyst removal, left side head injury, limitation of motion of the right ankle, left toe condition, asbestos exposure, right foot pain, lump in the left chest, and right shin splints, all to include as secondary to undiagnosed illness.  To the extent the RO has not addressed these claims yet, they are referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


REMAND

The Veteran and his representative provided extensive statements and testimony regarding his spine disability and foot disability at his April 2013 hearing before the Board.  They testified that these disabilities had grown worse in recent years, and that the most recent examinations to capture this severity were not adequate for this purpose.  Specifically, they noted that the neurological/ spine examination conducted in March 2012 to address the back disability was conducted when the 

Veteran was in a wheelchair and wearing two casts for treatment of a hand injury and following a foot surgery, and therefore, the March 2012 examiner was unable to examine the Veteran for his back.  Examination records from March 2012 confirm that the Veteran was non-ambulatory and in casts at that time.  The Veteran stated that the examination which followed in September or October of 2012 also did not involve an actual examination, with the examiner only asking questions, to include questions regarding chronic fatigue and back spasms.  These examinations are inadequate, and therefore another examination to address the current status of the Veteran's back disability is necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

At the hearing before the Board, the Veteran's authorized representative addressed the presence of retrolisthesis at C4-C5, and a resulting inability to sit for very long without supporting himself with his arms on arm rests.  The inability to sit for prolonged periods was also addressed.  Impacts of these conditions, if present, must be addressed upon remand examination.  

The Veteran's hearing testimony before the Board and prior examination reports, reflect spasms in the Veteran's mid back or mid trunk.  At the April 2013 hearing before the Board, the Veteran's representative expressed a belief that the Veteran had functional loss due to these spasms, and also had instability of the spine that the representative contended was not adequately represented in the presently assigned rating.  The prior VA examination of the back for compensation purposes in January 2011 did not address the impacts of these spasms.  At his hearing before the Board, the Veteran noted that spasms were precipitated by heavy lifting, but the record also reflects frequent recurrent spasms without that trigger.  This must be addressed upon remand examination.  

The Veteran was afforded a VA examination for his service-connected foot disability in January 2011.  However, internal foot hardware suspected of causing additional disability was subsequently removed, and the Veteran has asserted that following hardware removal he experienced increased, severe pain, necessitating use of a cane for the past two years.  The Veteran additionally asserted that the 

subsequent VA examination in March 2012 could not examine the left foot because he was then in a foot cast and a wheelchair, and the VA examination in September or October of 2012 did not involve any physical examination of the foot, but rather only involved questions, as note above.  The Board is accordingly in accord with the Veteran's representative that an additional, contemporaneous examination of the left foot disability is in order.  

The Veteran's representative has also asserted that the Veteran's work capacity is impaired by his back and foot disabilities.  The record reflects that the Veteran has performed a wide range of work, including as a property manager and "rehabber," welder, metallurgist, financial advisor, and recently as a real estate broker.  Thus, while the Veteran has complained of difficulty maintaining physical work for more than three or four hours daily, the Veteran's work skills and experience are clearly not limited to manual labor or skilled manual labor.  Thus, to the extent the Veteran's increased rating claims are inclusive of increase based on unemployability, a significant showing does not yet appear to have been made of incapacity for substantially gainful employment due to the disabilities the subject of appeal.  Nonetheless, the remand examiner is to address the impact on employability of these service-connected disabilities.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any documentation of intervals of physician-prescribed bed rest for his musculoligamentous disability of the cervical and thoracic spines, and any documentation of ambulatory impairment due to his bony exostosis of the dorsal medial left foot.  Any additional VA or private treatment records must be obtained and associated with the claims file, with the Veteran's assistance, as appropriate.  Based on his response, the RO must attempt to procure copies of all 

records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA orthopedic and neurologic examination to address the nature and severity of his service-connected musculoligamentous disability of the cervical and thoracic spines, and (separately) the nature and severity of his service-connected bony exostosis of the dorsal medial left foot.  The claims file and all electronic records, including any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner must be conducted.  The tests and studies performed, and their results, must be included and discussed in the examination report.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the 

service-connected musculoligamentous disability of the cervical and thoracic spines, and (separately) caused by bony exostosis of the dorsal medial left foot.  

Regarding the spine, the examiner must determine the range of motion of the Veteran's cervical and thoracolumbar spine, each in degrees, using a goniometer and noting by comparison the normal range of motion of each, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  

Also regarding the spine, any retrolisthesis at C4-C5 must be addressed, including any loosened movement, impaired functioning, any inability to sit for very long without supporting himself with his arms on arm rests (which has been alleged), and any impairment associated with increased hazards as a result of this condition (such as any need to guard against injuries which may result in paralysis, etcetera, as has also been alleged).  

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected degenerative disc disease of the lumbar spine after repetitions of the range of motion tests, and (separately) any such effects of the Veteran's bony exostosis of the dorsal medial left foot.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, 

be assessed in terms of additional degrees of limitation of motion lost. 

The examiner must also address the mid-trunk or mid-back spasms from which the Veteran had been noted as experiencing since the 1990s.  The examiner must endeavor to ascertain the source of these spasms, or at least to ascertain whether they are part of the disability associated with the Veteran's service-connected musculoligamentous disability of the cervical and thoracic spines, or whether, to the contrary, the spasms are differentiable.  If the spasms are found to be disability associated with the musculoligamentous disability of the cervical and thoracic spines, then the examiner must also address additional disability or functional impairment resulting from the spasms.  Pertinent findings and analysis must be provided.  

The examiner must also address the Veteran's history of hardware and hardware removal for the left foot, whether this is part of the disability associated with his bony exostosis of the dorsal medial left foot,  or whether, to the contrary, the hardware and associated symptoms for which the hardware was implanted, symptoms experienced while wearing the hardware, and symptoms which followed removal of the hardware, are differentiable from that of the Veteran's service-connected bony exostosis of the dorsal medial left foot.  Again, pertinent findings and analysis must be provided.  

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the affected part, the presence 

and degree of, or absence of, muscle atrophy attributable to the service-connected musculoligamentous disability of the cervical and thoracic spines or (separately) bony exostosis of the dorsal medial left foot, the presence or absence of changes in condition of the skin indicative of disuse, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the musculoligamentous disability of the cervical and thoracic spines and (separately) bony exostosis of the dorsal medial left foot.

The examiner must specifically state whether any neurologic symptoms found are caused by the Veteran's service-connected musculoligamentous disability of the cervical and thoracic spines, and (separately) his service-connected bony exostosis of the dorsal medial left foot. The examiner must also specifically state whether any neurologic symptoms found result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must also discuss the nature and severity of any intervertebral disc syndrome (IVDS) found and/or incapacitating episodes due to IVDS, if any.  In addition, the examiner must address the frequency and duration of any IVDS found and/or incapacitating episodes in the past 12 months due to IVDS, as shown by any submitted medical letters addressing the necessity of bed rest for treatment of intervertebral conditions.  

The examiner must also address the degree to which the Veteran's service-connected musculoligamentous disability of the cervical and thoracic spines and (separately) his service-connected bony exostosis of the dorsal medial left foot, impact his capacity to obtain or sustain gainful employment, bearing in mind the Veteran's varied employment experience in both "blue collar" (welder, metallurgist, rehabber) and "white collar" (financial advisor, property manager, real estate broker) capacities.  Relevant findings and analysis must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If either issue on appeal is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


